Oo Ge YT Bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 1 of 9

DAVID L, ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

PAMELA T. JOHANN (CABN 145558))
Assistant United States Attorney

450 Golden Gate Avenue, Box 36045
San Francisco, California 94102
Telephone: (415) 436-7025
Facsimile: (415) 436-7234

pamela. Johann@usdoj.gov

Attorneys for Defendant
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION
THE CENTER FOR INVESTIGATIVE ) Case No. 4:18-cv-02414-DMR
REPORTING and JENNIFER GOLLAN,
Plaintiffs, } DECLARATION OF PATRICK J. KAPUST IN
. } SUPPORT OF MOTION FOR SUMMARY
vy. } JUDGMENT
)
UNITED STATES DEPARTMENT OF )
LABOR,
Defendant,

 

I, Patrick J. Kapust, declare as follows:

1. - Tam the curtent Acting Director of the Directorate of Enforcement Programs,
Occupational Safety and Health Administration (“OSHA”). I am familiar with, and routinely
administer, the Occupational Safety and Health Act of 1970 (“OSH Act,” 29 U.S.C. § 651 et. seq.), the
standards and regulations promulgated thereunder, and related enforcement programs. ~

2, I have worked for OSHA since 1991, primarily in the enforcement area. When not in an
Acting capacity as Director, I serve as Deputy Director of the Directorate of Enforcement Programs
(“DEP”), in OSHA’s National Office in Washington, D.C. I have been in that role for approximately
ten years,

3. Prior to my tenure as Deputy Director of DEP, from 1999-2009, I worked in DEP’s

DECLARATION OF PATRICK J. KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cv-02414-DMR ]

 

 
me Ww

“TOG

10
i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 2 of 9

Office of General Industry and Agricultural Enforcement Office on the development, evaluation and
modification of various enforcement programs. Before working in OSHA’s National Office, I served
for eight years as a compliance officer in the Harrisburg, Pennsylvania field office, where I conducted
inspections and helped enforce OSHA’s standards and regulations. In summary, over the last twenty-
eight years I have been substantively involved in the policy development and operation of OSHA’s
enforcement programs, including the use of site-specific data for targeting inspections, The statements
contained in this declaration are based upon my personal knowledge, upon information provided to me

in my official capacity, and upon conclusions and determinations reached and made in accordance

therewith.
1, BACKGROUND
4, OSHA is a subdivision of the United States Department of Labor. Congress created —
OSHA to ensure the safety and health of workers by, among other things, promulgating and enforcing

occupational safety and health standards (“OSHA standards”), as well as recordkeeping regulations
“requiring employers to maintain accurate records of, and to make periodic reports on, work-related
deaths, injuries and illnesses.” 29 U.S.C. §§ 655, 657. OSHA standards set forth requirements to
protect workers from injuries and illnesses in various workplace categories, including: General
Industry, Maritime, Construction, and Agriculture. See 29 C.F.R. Parts 1910, 1915, 1917, 1918, 1926,
and 1928.

5. One OSHA recordkeeping regulation, the rule to Improve Tracking of Workplace Injuries
and Illnesses (the “Regulation”), which was promulgated in 2016, requires certain categories of
employers to electronically submit to OSHA, on an annual basis, information from certain
recordkeeping forms that OSHA requires be kept by the employers, including OSHA Form 300A
Summary of Work-Related Injuries and IlInesses.! 29 C.F.R. § 1904.41. Each submission contains

information from the Form 300A for a specific establishment.”

 

' Specifically, the Regulation requires annual electronic submission. of information from
recordkeeping forms by the following establishments: establishments with 250 or more employees;
establishments with 20 or more employees but fewer than 250 employees in designated industries; and.
upon notification by OSHA. 29 C.F.R. § 1904.41 (a).

* The Regulation requires employers to submit information from recordkeeping forms for each of

their establishments that are subject to the rule. 29 C.F.R. § 1904.41. For example, under the
DECLARATION OF PATRICK J. KAPUST IN SUPPORT CF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

4:1 8-cv-02414-DMR. 2

 

 

 
a Go

~PODN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 3 of 9

6. The first set of data OSHA collected under the newly promulgated Regulation was
Calendar Year (“CY”) 2016 OSHA Form 300A data, which employers were required to submit by
December 15, 2017 (although OSHA continued to accept CY 2016 data through December 31, 2017).
The second set of data OSHA collected under the Regulation was CY 2017 OSHA Form 300A data,
which employers were required to submit by July 1, 2018. The third set of data OSHA collected under
the Regulation was the CY 2018 OSHA Form 300A data, which employers were required to submit by
March 2, 2019. OSHA will begin collecting CY 2019 OSHA Form 300A data on January 2, 2020; the
deadline for electronically reporting this data is March 2, 2020. See OSHA webpage: Injury Tracking
Application (“ITA”), https://www.osha. gov/injuryreporting/.

7. OSHA uses data collected under the Regulation (i.e., the OSHA Form 300A data) for
enforcement targeting purposes. Specifically, OSHA uses the data as a basis for enforcement programs
that target establishments with the highest reported injury and illness rates. The overriding principle of
targeting these employers is to have an OSHA presence at establishments with the highest injury and
illness rates when compared to their industry peers.

8. OSHA’s most recent enforcement targeting program, the Site Specific Targeting Program
2016 (“SST-16”), became effective on October 16, 2018. The program implements OSHA’s site-
specific targeting inspection program using the CY 2016 Form 300A data submitted by employers under
the Regulation. See OSHA Directive Number 18-01 (CPL 02), available at
https://www.osha. gov/sites/default/files/enforcement/directives/18-01.

9, On January 31, 2018, The Center for Investigative Reporting (“CIR”) and Jennifer
Gollan, a reporter for CIR, submitted to the Department of Labor under the F reedom of Information Act
(“FOIA”) Request No. 850309 for all data submitted to OSHA under the Regulation since August 1,
2017. See Declaration of Amanda L. Edens (“Edens Decl.”), 7 4 and Bdens Decl. Exhibit A.

10. OSHA tesponded to this request on February 22, 2018. See Edens Decl., 9 5 and Edens
Decl. Exhibit B. In its response, OSHA stated that it had identified approximately 237,000 responsive
records. /d. OSHA withheld the records in full. Jd. All 237,000 records are referred to collectively as

 

Regulation, a corporation that has four establishments subject to the rule must submit four separate
submissions.

DECLARATION OF PATRICK J. KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cv-02414-DMR 3

 

 

 

 
~~

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 4 of 9

“the subject data.” |

Il. EMPLOYERS CUSTOMARILY AND ACTUALLY TREAT THE 300A DATA AS PRIVATE
ll. I have assessed, based on two factors, that employers customarily and actually treat the

300A data as private. These factors include: (a) public comments and statements made during and after

the rulemaking promulgating the Regulation; and (b) lower than expected compliance with the

Regulation.
a. Public comments and statements made during and after the rulemaking promulgating
the Regulation
12. During the rulemaking, several employers required to submit data under the Regulations

and trade groups representing these employers remarked that they consider the submitted data to be
confidential commercial information; that they had significant privacy concerns; and that many
employers do not want the data they submit pursuant to the Regulation to be released for public view.
81 Fed. Reg. at 29657-29660; see also Exhibits A, C, and 51 comments at Exhibit E.

13. In explaining why they considered the data confidential commercial information and
opposed its release, some commenters focused on how competitors could use the data to harm their
businesses or the businesses they represent. As one commenter pointed out, release of the data “can
reveal sensitive information about business processes and overall operations.” Exhibit C. Other
commenters stated that if OSHA released the data, “proprietary information would be disclosed to
[their] competitors, and those aiming to threaten or disrupt the security and overall operations of [their]
businessfes].” (See, e.g., Exhibit E, Ed Carrington comment). For example, one commenter indicated
that data required to be submitted under the Regulation, including “[ajn employer's rate of accidents,
hours worked, and number of employees|,] are all factors that influence general liability insurance
costs,” and that “[p]roviding a competitor with information that could help assess a firm's insurance
costs could be the difference between winning and losing a bid.” (Exhibit E, Denise Richardson
comment). Another commenter pointed out that releasing the number of hours worked “could put
companies at a competitive disadvantage, as it would unnecessarily disclose work schedule
information.” (Exhibit E, Drucilla Branche comment).

14. Other commenters focused on how public awareness of injury and illness data could

DECLARATION OF PATRICK J. KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cv-02414-DMR 4

 

 
10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 5 of 9

harm their businesses or the businesses they represent. These commenters noted that, because the data
do not provide any context as to the causes of the injuries and illnesses recorded, if the data are released,
the public will conclude, incorrectly, that the mere fact that injuries and illnesses occurred in their
facilities necessarily means that they have unsafe workplaces. As these commenters pointed out, the
data cannot be viewed in isolation because there is no indication in the data of: whether a particular
injury or illness was out of the control of the employer; the efforts made by the employer to promote a
safe work environment; and the employer’s injury and illness rates over time as compared to similarly
situated employers in the same industry facing the same challenges. See 81 Fed. Reg. at 29648-29651.
True and correct copies of correspondence received from commenters during the rulemaking are
attached hereto as Exhibits A-D. | |

15. Some commenters cited specific instances of the limitations in the data and the risk of
misinterpretation. For example, one commenter pointed out that the data would not show that an
increase in employee slips and falls in some wintry geographic areas are unavoidable, even with
aggressive snow removal and clean-up efforts. See Exhibit A. This commenter and others also pointed

out that an initial spike in recording of musculoskeletal disorders in a facility is an indicator that a

newly-introduced ergonomics program is working effectively, not that the employer is ignoring

musculoskeletal issues. See id; Exhibit B. Finally, some commenters pointed out that competitors and
others could try to mischaracterize the data purposefully to obtain leverage during legal and other
disputes. See Exhibits C, D. According to these commenters, release of the data will cause unfair and
irreparable harm to employers’ reputations, again, because, although the data have limited meaning
when examined in isolation, the public is unlikely to understand that, and thus will draw faulty
conclusions about the meaning and import of the data. See 81 Fed. Reg. at 29648-29651.

16. Although the rulemaking is complete, some trade groups and others representing
employers subject to the rule have continued to criticize and raise concerns about the public release of
the data. See Exhibit F.

17. | There are an estimated 463,000 establishments covered by the Regulation. Within the
combined calendar years of CY 2016, CY 2017, and CY 2018, hundreds of thousands of employers
submitted Form 300A data electronically. (See paragraphs 18-22). Although OSHA is able to provide

DECLARATION OF PATRICK J, KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:1 8-cy-02414-DMR 5

 

 
SoS ND

oO

10
il
12
13
14
15
16
17
18
19
20
21
2

23

24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 6 of 9

evidence from submitter comments and statements that submitters treat the submitted data as private and
object to public release of the data, it would be not be feasible for OSHA to obtain a post-hoc
certification from each employer stating that the employer treats the submitted data as private.

b, Lower than expected compliance with the Regulation.

18. | The submitters’ concerns about public release of data they consider to be private and
confidential is also reflected in the low response rates associated with the first three data collections
under the Regulation.

19. The first set of data OSHA collected under the newly promulgated Regulation was the
CY 2016 data, which employers were required to submit by December 15, 2017 (aithough OSHA
continued to accept CY 2016 data through December 31, 2017). A substantial percentage of employers
did not comply with the Regulation during the CY 2016 data collection. OSHA expected to receive
responsive records from an estimated 350,000 covered establishments, but received only about 163,000
responsive records (a response rate of 47%).

20. The second set of data OSHA collected under the Regulation was the CY 2017 data,
which employers were required to submit by July 1, 2018. OSHA expected to receive responsive
records from an estimated 463,000 covered establishments, but received only about 198,000 responsive
records (a response rate of 43%). .

21. — The third set of data OSHA collected under the Regulation was the CY 2018 data, which
employers were required to submit by March 2, 2019. OSHA expected to receive responsive records
from an estimated 463,000 covered establishments, but received only about 220,000 responsive records
(a response rate of 48%).

22. ‘These response rates show that a substantial percentage (more than half} of employers did
not comply with the Regulation’s mandatory requirement for electronic submission of data for all three
fiscal years that the Regulation has been in place. OSHA concludes that the low response rates

associated with the CY 2016, CY 2017, and CY 2018 data are due, at least in part, to the perception by

 

3 There were 350,000 covered establishments in CY 2016. This differs from the 463,000
currently estimated to be covered because some states, including California, did not require the
submission for CY 2016. . .
DECLARATION OF PATRICK J, KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cvy-02414-DMR. 6

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 7 of 9

some employers that OSHA would immediately make their submissions public and thereby eviscerate
the employers’ treatment of the data as private.

ILI. OSHA HAS PUBLICLY DEMONSTRATED THAT ANY 300A DATA SUBMITTED

UNDER THE ITA WILL BE TREATED AS PRIVATE
23. - OSHA has taken the position since January 2017 that the 300A data should be kept

private. OSHA publicly demonstrated and reaffirmed this position through multiple means, including:
(a) by withholding the data in responses to FOTA requests (including the FOIA request at issue); (b) by
withholding the data in response to requests for data outside of the FOIA process; (c) in separate
litigation asserting that the subject data is exempt under FOIA Exemption 4; and (d) in a statement
posted to OSHA’s website,

a. OSHA publicly demonstrated its position by withholding the data in the following
responses to FOIA requests:

 

 

 

 

 

 

FOIA Number Requester Date of request
874444 Ryan Hellman 2-22-2019
872459 _ | James Hiram 1-9-2019
869323 Jonathan Seiden 10-16-2018
850399 Public Citizen Foundation __| 2-1-2018
850309 Jennifer Gollan —- Center for 1-31-2018

Investigative Reporting

 

 

 

848816 Mike Baker — Seattle Times 1-9-2018
847640 Public Citizen Foundation 12-18-2017
844610 Public Citizen Foundation [1-1-2017

 

 

 

 

 

843089 Public Citizen Foundation — 9-8-2017

 

True and Cotrect copies of these FOIA requests are attached hereto as Exhibit G.

b. OSHA publicly demonstrated its position by withholding the data in the following
responses to requests for data outside of the FOIA process:

 

| Requester | Date of Request |

DECLARATION OF PATRICK J. KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cv-02414-DMR 7

 

 
oOo SS ST WD WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 8 of 9

 

 

Jason Hudson 5-30-2019
Director

OSHA Consultation Division
Oklahoma Department of Labor

 

Tiffany Ott 10-30-2018
Consultation Supervisor, Montana

 

Greg DeRynck 10-29-2018
Program Director

| Engineering Extension/South Dakota OSHA
Consultation Program

 

Ernie Stracener, CIH, CSP, CHMM 10-22-2018
Industrial Hygiene Consultation Supervisor
WisCon: Wisconsin On-Site Safety & Health
Consultation Program

 

Shirley Brackney — 10-22-2018
Assistant Program Administrator
OSHA On-Site Consultation Program, Ohio

 

 

 

 

True and Correct copies of these information requests and OSHA’s responses thereto are attached hereto
as Exhibit H.
c. OSHA publicly demonstrated its position in separate litigation by asserting that
the subject data is exempt under FOIA Exemption 4.

24. DOL is engaged in separate litigation for the same subject data in the United States
District Court for the District of Columbia. In that litigation, DOL asserted FOIA Exemption 4 as a
basis for withholding the subject data under arguments based on case law established prior to the change
in law resulting from the June 24, 2019 decision of the Supreme Court of the United States in Food
Marketing Institute v. Argus Leader Media, 139 8. Ct. 2356 (2019). See Motion for Summary Judgment
by Occupational Safety and Health Administration, United States Department of Labor, Public Citizen
Foundation v. United States Department of Labor, et al., No. 1:18-cv-00117 (D.D.C. filed June 1,
2018), Dkt. No. 14.

d. OSHA publicly demonstrated tts position in a statement posted to OSHA's

. website,

25.  Inastatement posted on OSHA’s website on August 23, 2019, OSHA confirmed that it

DECLARATION OF PATRICK J. KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cv-02414-DMR 8

 

 

 
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27
28

 

 

Case 4:18-cv-02414-DMR Document 28 Filed 09/10/19 Page 9 of 9

“views the 300A data as confidential commercial information, and will not release it to the public.” See
https://www.osha.gov/recordkeeping/index.html. .
Pursuant to 28 U.S.C. § 746, I declare under penalty of perjury ‘that the foregoing is true and

correct hereto. Executed this 6.5 6" lay of September, 2019.

( BAAS’ (yr?

PATRICK J. KAPUST
Acting Director, OSHA Directorate of
Enforcement Programs

Lancet mee

 

DECLARATION OF PATRICK J, KAPUST IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4:18-cy-02414-DMR. 9

 

 

 
